WOODLEY, Judge.
The offense is unlawful assembly to prevent a person from pursuing his labor; the punishment, a fine of $500.
The complaint and information are insufficient and the error of the court in overruling appellant’s motion to quash requires *372reversal for the reasons stated in our Cause No. 32,347, S. J. Briscoe v. State, this day decided. (Page 321 this volume.) 341 S.W. 2d 432.
The judgment is reversed and the prosecution under the present complaint and information is ordered dismissed.